Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:

Even though Osada teaches the treatment of dermatomycosis with an aqueous solution of citric acid as the only component having antifungal activity, the fact is that Bastin teaches that the purpose of making salts of known active ingredients is to make the active ingredients more water soluble and as such have better oral bioavailability.  In the instant case, the treatment of dermatomycosis does not require the oral administration of citric acid, but instead the topical administration, as such the Bastin reference becomes irrelevant.
Further, Mladenovich recites a laundry list of carboxylic acids (see page 7, lines 1-10) and a laundry list of possible salts (see page 7, lines 17-24).  Mladenovich never cites tripotassium citrate as a specific or preferred species.   In fact, Mladenovich cites that the preferred ingredients are: sodium formate, zinc propionate, calcium propionate and sodium benzoate (see page 7, lines 25-26).  As such it will not be evident nor obvious to treat dermatomycosis with a composition comprising tripotassium citrate as the only antifungal agent based on the teachings of Mladenovich.

As such, it is concluded that there is no motivation in the prior art to replace the citric acid of Osada with tripotassium citrate.  Further, and based on the declaration of Shiro Yoshizaki (01/21/2021), tripotassium citrate is superior and causes less skin damage than an aqueous solution of citric acid

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 23March 15